Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 1 of 41




                          IN THE UNITED STATES DISTRICT COURT OF
                           THE MIDDLE DISTRICT OF FLORIDA
                                  (ORLANDO DIVISION)


      WESTGATE RESORTS, LTD., a Florida limited          CASE NO.:
      partnership, by and through its general partner
      WESTGATE RESORTS, INC., a Florida
      corporation, WESTGATE VACATION VILLAS,
      LLC, a Florida limited liability company,
      WESTGATE LAKES, LLC, a Florida limited
      liability company, WESTGATE BLUE TREE
      ORLANDO, LTD., a Texas limited partnership, by
      and through its general partner BLUE TREE LBV,
      LLC, a Florida limited liability company,
      WESTGATE GV AT THE WOODS, LLC, a Florida
      limited liability company, WESTGATE TOWERS,
      LLC, a Florida limited liability company,
      WESTGATE FLAMINGO BAY, L.L.C., a Florida
      limited liability company, WESTGATE MYRTLE
      BEACH, LLC, a Florida limited liability company,
      WESTGATE PALACE, LLC, a Florida limited
      liability company, WESTGATE RVS ORLANDO,
      LLC, a Florida limited liability company,
      WESTGATE VACATION VILLAS OWNERS
      ASSOCIATION, INC., a Florida corporation, CLUB
      ORLANDO VACATION RESORT OWNERS
      ASSOCIATION, INC., a Florida corporation,
      WESTGATE LAKES OWNERS ASSOCIATION,
      INC., a Florida corporation, WESTGATE TOWERS
      OWNERS ASSOCIATION, INC., a Florida
      corporation, WESTGATE TOWN CENTER
      OWNERS ASSOCIATION, INC., a Florida
      corporation, WESTGATE TOWERS NORTH
      OWNERS ASSOCIATION, INC., a Florida
      corporation, WESTGATE BLUE TREE RESORT
      OWNERS ASSOCIATION, INC., a Florida
      corporation, WESTGATE PALACE OWNERS
      ASSOCIATION, INC., a Florida corporation,
      WESTGATE           SOUTH      BEACH    OWNERS
      ASSOCIATION, INC., a Florida corporation,
      WESTGATE SMOKY MOUNTAIN RESORT AT
      GATLINBURG, OWNERS ASSOCIATION, INC.,
      a Tennessee corporation, WESTGATE FLAMINGO
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 2 of 41
                                                                 Westgate Resorts, Ltd., et. al. vs.
                                                                    Mitchell Reed Sussman, et al.
                                                     Complaint for Damages and Injunctive Relief


      BAY, LAS VEGAS OWNERS ASSOCIATION,
      INC., a Nevada corporation, WESTGATE
      HISTORIC         WILLIAMSBURG,            OWNERS
      ASSOCIATION, INC., a Virginia corporation,
      WESTGATE PARK CITY RESORT & SPA,
      OWNERS ASSOCIATION, INC., a Utah
      corporation, RVS-ORLANDO II CONDOMINIUM
      ASSOCIATION, INC., a Florida corporation,
      WESTGATE MYRTLE BEACH OCEAN FRONT
      OWNERS ASSOCIATION, INC. a South Carolina
      corporation, CEDAR RIDGE AT THE WOODS
      CONDOMINIUM OWNERS ASSOCIATION,
      INC., a Missouri corporation, WESTGATE
      BRANSON WOODS OWNERS ASSOCIATION,
      INC., a Missouri corporation, GRAND VISTA AT
      EMERALD POINT CONDOMINIUM OWNER’S
      ASSOCIATION, INC., a Missouri corporation,
      PAINTED       MOUNTAIN            GOLF     VILLAS
      CONDOMINIUM ASSOCIATION, INC., an
      Arizona corporation, CENTRAL FLORIDA
      INVESTMENTS, INC., a Florida corporation, Blue
      TREE RESORT AT LAKE BUENA VISTA
      CONDOMINIUM ASSOCIATION, INC., a Florida
      corporation, WESTGATE GV AT EMERALD
      POINTE, a Florida limited liability company,
      WESTGATE GV AT PAINTED MOUNTAIN,
      LLC, a Florida limited liability company,
      LOGGER’S POINTE AT THE WOODS
      CONDOMINIUM             PROPERTY          OWNERS’
      ASSOCIATION, Inc., a Missouri corporation,
      WESTGATE LAS VEGAS RESORT, LLC, a
      Delaware limited liability company, WESTGATE
      LAS VEGAS RESORT OWNERS ASSOCIATION,
      INC., a Nevada corporation, RVS-ORLANDO A
      CONDOMINIUM ASSOCIATION, INC., a Florida
      corporation, and WESTGATE SOUTH BEACH,
      LLC, a Florida limited liability company,

                      Plaintiffs,

      vs.


      MITCHELL REED SUSSMAN, an individual, and


                                              2
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 3 of 41
                                                                  Westgate Resorts, Ltd., et. al. vs.
                                                                     Mitchell Reed Sussman, et al.
                                                      Complaint for Damages and Injunctive Relief


      MITCHELL REED SUSSMAN & ASSOCIATES, a
      Law Firm,

                         Defendants.
                                                  /

                COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

            Plaintiffs, WESTGATE RESORTS, LTD., a Florida limited partnership, by and

      through its general partner, WESTGATE RESORTS, INC., a Florida corporation,

      WESTGATE VACATION VILLAS, LLC, a Florida limited liability company,

      WESTGATE LAKES, LLC, a Florida limited liability company, WESTGATE BLUE

      TREE ORLANDO, LTD., a Texas limited partnership, by and through its general partner

      BLUE TREE LBV, LLC, a Florida limited liability company, WESTGATE GV AT THE

      WOODS, LLC, a Florida limited liability company, WESTGATE TOWERS, LLC, a

      Florida limited liability company, WESTGATE FLAMINGO BAY, L.L.C., a Florida

      limited liability company, WESTGATE MYRTLE BEACH, LLC, a Florida limited

      liability company, WESTGATE PALACE, LLC, a Florida limited liability company,

      WESTGATE RVS ORLANDO, LLC, a Florida limited liability company, WESTGATE

      VACATION VILLAS OWNERS ASSOCIATION, INC., a Florida corporation, CLUB

      ORLANDO VACATION RESORT OWNERS ASSOCIATION, INC., a Florida

      corporation, WESTGATE LAKES OWNERS ASSOCIATION, INC., a Florida

      corporation, WESTGAE TOWERS OWNERS ASSOCIATION, a Florida corporation,

      WESTGATE TOWN CENTER OWNERS ASSOCIATION, INC., a Florida corporation,

      WESTGATE TOWERS NORTH OWNERS ASSOCIATION, INC., a Florida

      corporation, WESTGATE BLUE TREE RESORT OWNERS ASSOCIATION, INC., a



                                              3
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 4 of 41
                                                                 Westgate Resorts, Ltd., et. al. vs.
                                                                    Mitchell Reed Sussman, et al.
                                                     Complaint for Damages and Injunctive Relief


      Florida corporation, WESTGATE PALACE OWNERS ASSOCIATION, INC., a Florida

      corporation, WESTGATE SOUTH BEACH OWNERS ASSOCIATION, INC., a Florida

      corporation, WESTGATE SMOKY MOUNTAIN RESORT AT GATLINBURG,

      OWNERS ASSOCIATION, INC., a Tennessee corporation, WESTGATE FLAMINGO

      BAY, LAS VEGAS OWNERS ASSOCIATION, INC., a Nevada corporation,

      WESTGATE HISTORIC WILLIAMSBURG, OWNERS ASSOCIATION, INC., a

      Virginia corporation, WESTGATE PARK CITY RESORT & SPA, OWNERS

      ASSOCIATION, INC., a Utah corporation, RVS-ORLANDO II CONDOMINIUM

      ASSOCIATION, INC., a Florida corporation, WESTGATE MYRTLE BEACH OCEAN

      FRONT OWNERS ASSOCIATION, INC. a South Carolina corporation, CEDAR

      RIDGE AT THE WOODS CONDOMINIUM OWNERS ASSOCIATION, INC., a

      Missouri corporation, WESTGATE BRANSON WOODS OWNERS ASSOCIATION,

      INC.,   a    Missouri   corporation,   GRAND   VISTA       AT     EMERALD           POINT

      CONDOMINIUM        OWNER’S      ASSOCIATION,      INC.,     a Missouri         corporation,

      PAINTED MOUNTAIN GOLF VILLAS CONDOMINIUM ASSOCIATION, INC., an

      Arizona corporation, CENTRAL FLORIDA INVESTMENTS, INC., a Florida

      corporation, Blue TREE RESORT AT LAKE BUENA VISTA CONDOMINIUM

      ASSOCIATION, INC., a Florida corporation, WESTGATE GV AT EMERALD

      POINTE, a Florida limited liability company, WESTGATE GV AT PAINTED

      MOUNTAIN, LLC, a Florida limited liability company, LOGGER’S POINTE AT THE

      WOODS CONDOMINIUM PROPERTY OWNERS’ ASSOCIATION, Inc., a Missouri

      corporation, WESTGATE LAS VEGAS RESORT, LLC, a Delaware limited liability



                                               4
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 5 of 41
                                                                        Westgate Resorts, Ltd., et. al. vs.
                                                                           Mitchell Reed Sussman, et al.
                                                            Complaint for Damages and Injunctive Relief


      company, WESTGATE LAS VEGAS RESORT OWNERS ASSOCIATION, INC., a

      Nevada corporation, RVS-ORLANDO A CONDOMINIUM ASSOCIATION, INC., a

      Florida corporation, and WESTGATE SOUTH BEACH, LLC, a Florida limited liability

      company (collectively, “Plaintiffs”), file this Complaint against Defendants, MITCHELL

      REED SUSSMAN (“Sussman”), individually, and MITCHELL REED SUSSMAN &

      ASSOCIATES, a law firm (“Sussman Law”) and state:

                                               PARTIES

         A. The Developer Plaintiffs

             1.      WESTGATE RESORTS, LTD., is a Florida limited partnership with its

      principal place of business located in Orlando, Florida. Its general partner, WESTGATE

      RESORTS, INC. is a Florida corporation with its principal place of business located in

      Orlando, Florida. Its limited partners are Central Florida Investments, Inc., a Florida

      corporation with its principal place of business located in Orlando, Florida and the David

      A. Siegel Irrevocable Trust dated April 19, 2010, a Florida irrevocable trust. The trustees

      and beneficiaries of the Siegel Irrevocable Trust are all citizens of the state of Florida.

             2.      WESTGATE VACATION VILLAS, L.L.C., is a Florida limited liability

      company with its principal place of business located in Orlando, Florida. Its manager is

      Westgate Resorts, Inc., a Florida corporation with its principal place of business located

      in Orlando, Florida. Its sole member is Westgate Resorts, Ltd., a Florida limited

      partnership which has its principal place of business located in Orlando, Florida.

      Westgate Resorts, Ltd.’s general partner, Westgate Resorts, Inc., is a Florida corporation

      with its principal place of business located in Orlando, Florida.



                                                    5
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 6 of 41
                                                                        Westgate Resorts, Ltd., et. al. vs.
                                                                           Mitchell Reed Sussman, et al.
                                                            Complaint for Damages and Injunctive Relief


              3.      WESTGATE LAKES, L.L.C., is a Florida limited liability company with

      its principal place of business located in Orlando, Florida. Its manager is Westgate

      Resorts, Inc., a Florida corporation with its principal place of business located in

      Orlando, Florida, and its sole member is Westgate Resorts, Ltd., a Florida limited

      partnership which has its principal place of business located in Orlando, Florida.

      Westgate Resorts, Ltd.’s general partner, Westgate Resorts, Inc., is a Florida corporation

      with its principal place of business located in Orlando, Florida.

              4.      WESTGATE BLUE TREE ORLANDO, LTD., is a Texas limited

      partnership with its principal place of business located in Orlando, Florida. Its general

      partner Blue Tree LBV, L.L.C. is a Florida limited liability company with its principal

      place of business located in Orlando, Florida. Its limited partners are Westgate Blue Tree

      Orlando, Inc., a Florida corporation, and the David A. Siegel Irrevocable Trust date April

      19, 2012, a Florida irrevocable trust the trustees and beneficiaries of which are all citizens

      of the state of Florida. Blue Tree LBV, L.L.C.’s manager is Westgate Resorts, Inc., a

      Florida corporation with its principal place of business located in Orlando, Florida. Blue

      Tree LBV, L.L.C.’s sole member is the David A. Siegel Revocable Trust dated June 24,

      1999, a Florida revocable trust, the trustees and beneficiaries of the Revocable Trust are

      all citizens of the state of Florida.

              5.      WESTGATE GV AT THE WOODS, L.L.C., is a Florida limited liability

      company with its principal place of business located in Orlando, Florida. Its manager is

      Westgate Resorts, Inc., a Florida corporation and its sole member is Westgate Resorts,

      Ltd., a Florida limited partnership which has its principal place of business located in



                                                    6
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 7 of 41
                                                                       Westgate Resorts, Ltd., et. al. vs.
                                                                          Mitchell Reed Sussman, et al.
                                                           Complaint for Damages and Injunctive Relief


      Orlando, Florida. Westgate Resorts, Ltd.’s general partner, Westgate Resorts, Inc., is a

      Florida corporation with its principal place of business located in Orlando, Florida.

             6.      WESTGATE TOWERS, L.L.C., is a Florida limited liability company

      with its principal place of business located in Orlando, Florida. Its manager is Westgate

      Resorts, Inc., a Florida corporation and its sole member is Westgate Resorts, Ltd., a

      Florida limited partnership which has its principal place of business located in Orlando,

      Florida. Westgate Resorts, Ltd.’s general partner, Westgate Resorts, Inc., is a Florida

      corporation with its principal place of business located in Orlando, Florida.

             7.      WESTGATE FLAMINGO BAY, L.L.C., is a Florida limited liability

      company with its principal place of business located in Orlando, Florida. Its manager is

      Westgate Resorts, Inc., a Florida corporation and its sole member is Westgate Resorts,

      Ltd., a Florida limited partnership. Westgate Resorts, Ltd.’s general partner, Westgate

      Resorts, Inc., is a Florida corporation with its principal place of business located in

      Orlando, Florida.

             8.      WESTGATE MYRTLE BEACH, L.L.C., is a Florida limited liability

      company with its principal place of business located in Orlando, Florida. Its manager is

      Westgate Resorts, Inc., a Florida corporation and its sole member is Westgate Resorts,

      Ltd., a Florida limited partnership which has its principal place of business located in

      Orlando, Florida. Westgate Resorts, Ltd.’s general partner, Westgate Resorts, Inc., is a

      Florida corporation with its principal place of business located in Orlando, Florida.

             9.      WESTGATE PALACE, L.L.C., is a Florida limited liability company

      with its principal place of business located in Orlando, Florida. Its sole manager and



                                                   7
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 8 of 41
                                                                       Westgate Resorts, Ltd., et. al. vs.
                                                                          Mitchell Reed Sussman, et al.
                                                           Complaint for Damages and Injunctive Relief


      member is Westgate Resorts, Ltd., a Florida limited partnership with its principal place of

      business located in Orlando, Florida. Westgate Resorts, Ltd.’s general partner, Westgate

      Resorts, Inc., is a Florida corporation with its principal place of business located in

      Orlando, Florida.

             10.     WESTGATE RVS ORLANDO, L.L.C., is a Florida limited liability

      company with its principal place of business located in Orlando, Florida. Its manager is

      Central Florida Investments, Inc. a Florida corporation with its principal place of business

      located in Orlando, Florida. Its sole member is Westgate Resorts, Ltd., a Florida limited

      partnership with its principal place of business located in Orlando, Florida. Westgate

      Resorts, Ltd.’s general partner, Westgate Resorts, Inc., is a Florida corporation with its

      principal place of business located in Orlando, Florida.

             11.     CENTRAL FLORIDA INVESTMENTS, INC. is a Florida corporation,

      with its principal place of business located in Orlando, Florida.

             12.     WESTGATE GV AT EMERALD POINTE, LLC, is a Florida limited

      liability company, with its principal place of business located in Orlando, Florida. Its

      sole manager is Westgate Resorts, Inc., a Florida corporation with its principal place of

      business located in Orlando, Florida. Its sole member is Westgate Resorts, Ltd., a Florida

      limited partnership. Its general partner, WESTGATE RESORTS, INC. is a Florida

      corporation with its principal place of business located in Orlando, Florida. Its limited

      partners are Central Florida Investments, Inc., a Florida corporation with its principal

      place of business located in Orlando, Florida and the David A. Siegel Irrevocable Trust




                                                   8
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 9 of 41
                                                                         Westgate Resorts, Ltd., et. al. vs.
                                                                            Mitchell Reed Sussman, et al.
                                                             Complaint for Damages and Injunctive Relief


      dated April 19, 2010, a Florida irrevocable trust. The trustees and beneficiaries of the

      Siegel Irrevocable Trust are all citizens of the state of Florida.

             13.     WESTGATE GV AT PAINTED MOUNTAIN, LLC, is a Florida limited

      liability company, with its principal place of business located in Orlando, Florida. Its

      managers are Westgate Resorts, Inc., a Florida corporation with its principal place of

      business located in Orlando, Florida, David A. Siegel, an individual residing in Orlando,

      Florida and a citizen of Florida, and Myles B. Timmins, an individual, residing in Sun

      City, Arizona and a citizen of Arizona.

             14.     WESTGATE LAS VEGAS RESORT, LLC, is a Delaware limited liability

      company, with its principal place of business located in Orlando, Florida.                  Its sole

      manager is Westgate Resorts, Inc., a Florida corporation with its principal place of

      business located in Orlando, Florida. Its sole member is Westgate LVH, LLC, a Florida

      limited liability company. Westgate LVH, LLC’s sole member is Westgate Resorts, Ltd.,

      a Florida limited partnership. Its general partner, WESTGATE RESORTS, INC. is a

      Florida corporation with its principal place of business located in Orlando, Florida. Its

      limited partners are Central Florida Investments, Inc., a Florida corporation with its

      principal place of business located in Orlando, Florida and the David A. Siegel

      Irrevocable Trust dated April 19, 2010, a Florida irrevocable trust. The trustees and

      beneficiaries of the Siegel Irrevocable Trust are all citizens of the state of Florida.

             15.     WESTGATE SOUTH BEACH, LLC, is a Florida limited liability

      company, with its principal place of business located in Orlando, Florida.                  Its sole

      manager is Westgate Resorts, Inc., a Florida corporation with its principal place of



                                                     9
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 10 of 41
                                                                         Westgate Resorts, Ltd., et. al. vs.
                                                                            Mitchell Reed Sussman, et al.
                                                             Complaint for Damages and Injunctive Relief


      business located in Orlando, Florida. Its sole member is Westgate Resorts, Ltd., a Florida

      limited partnership. Its general partner, WESTGATE RESORTS, INC. is a Florida

      corporation with its principal place of business located in Orlando, Florida. Its limited

      partners are Central Florida Investments, Inc., a Florida corporation with its principal

      place of business located in Orlando, Florida and the David A. Siegel Irrevocable Trust

      dated April 19, 2010, a Florida irrevocable trust. The trustees and beneficiaries of the

      Siegel Irrevocable Trust are all citizens of the state of Florida.

         B. The Association Plaintiffs

             16.     WESTGATE VACATION VILLAS OWNERS ASSOCIATION, INC. is

      a Florida corporation with its principal place of business located in Orlando, Florida.

             17.     CLUB ORLANDO VACATION RESORT OWNERS ASSOCIATION,

      INC. is a Florida corporation with its principal place of business located in Orlando,

      Florida.

             18.     WESTGATE LAKES OWNERS ASSOCIATION, INC. is a Florida

      corporation with its principal place of business located in Orlando, Florida.

             19.     WESTGATE TOWERS OWNERS ASSOCIATION, INC. is a Florida

      corporation with its principal place of business located in Orlando, Florida.

             20.     WESTGATE TOWN CENTER OWNERS ASSOCIATION, INC. is a

      Florida corporation with its principal place of business located in Orlando, Florida.

             21.     WESTGATE TOWERS NORTH OWNERS ASSOCIATION, INC. is a

      Florida corporation with its principal place of business located in Orlando, Florida.




                                                    10
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 11 of 41
                                                                       Westgate Resorts, Ltd., et. al. vs.
                                                                          Mitchell Reed Sussman, et al.
                                                           Complaint for Damages and Injunctive Relief


             22.     WESTGATE BLUE TREE RESORT OWNERS ASSOCIATION, INC. is

      a Florida corporation with its principal place of business located in Orlando, Florida.

             23.     WESTGATE PALACE OWNERS ASSOCIATION, INC. is a Florida

      corporation with its principal place of business located in Orlando, Florida.

             24.     WESTGATE SOUTH BEACH OWNERS ASSOCIATION, INC. is a

      Florida corporation with its principal place of business located in Orlando, Florida.

             25.     WESTGATE SMOKY MOUNTAIN RESORT AT GATLINBURG,

      OWNERS ASSOCIATION, INC. is a Tennessee corporation with its principal place of

      business located in Orlando, Florida.

             26.     WESTGATE          FLAMINGO         BAY,       LAS        VEGAS          OWNERS

      ASSOCIATION, INC. is a Nevada corporation with its principal place of business

      located in Orlando, Florida.

             27.     WESTGATE            HISTORIC           WILLIAMSBURG,                   OWNERS

      ASSOCIATION, INC. is a Virginia corporation with its principal place of business

      located in Orlando, Florida.

             28.     WESTGATE PARK CITY RESORT & SPA OWNERS ASSOCIATION,

      INC. is a Utah corporation with its principal place of business located in Orlando,

      Florida.

             29.     RVS-ORLANDO II CONDOMINUM ASSOCIATION, INC. is a Florida

      corporation with its principal place of business located in Orlando, Florida.




                                                  11
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 12 of 41
                                                                      Westgate Resorts, Ltd., et. al. vs.
                                                                         Mitchell Reed Sussman, et al.
                                                          Complaint for Damages and Injunctive Relief


             30.     WESTGATE         MYRTLE       BEACH       OCEAN          FRONT        OWNERS

      ASSOCIATION, INC. is a South Carolina corporation with its principal place of business

      located in Orlando, Florida.

             31.     CEDAR RIDGE AT THE WOODS CONDOMINIUM OWNERS

      ASSOCIATION, INC. is a Missouri corporation with its principal place of business

      located in Orlando, Florida.

             32.     WESTGATE BRANSON WOODS OWNERS ASSOCIATION, INC. is a

      Missouri corporation with its principal place of business located in Orlando, Florida.

             33.     GRAND VISTA AT EMERALD POINT CONDOMINIUM OWNER’S

      ASSOCIATION, INC., is a Missouri corporation with its principal place of business

      located in Orlando, Florida.

             34.     PAINTED         MOUNTAIN          GOLF      VILLAS           CONDOMINIUM

      ASSOCIATION, INC. is an Arizona corporation with its principal office located in

      Orlando, Florida.

             35.     BLUE TREE RESORT AT LAKE BUENA VISTA CONDOMINIUM

      ASSOCIATION, INC. is a Florida corporation with its principal place of business located

      in Orlando, Florida.

             36.     LOGGER’S POINTE AT THE WOODS CONDOMINIUM PROPERTY

      OWNERS’ ASSOCIATION, INC., is a Missouri corporation, with its principal place of

      business located in Orlando, Florida.

             37.     WESTGATE LAS VEGAS RESORT OWNERS ASSOCIATION, INC. is

      a Nevada corporation, with its principal place of business located in Orlando, Florida.



                                                  12
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 13 of 41
                                                                       Westgate Resorts, Ltd., et. al. vs.
                                                                          Mitchell Reed Sussman, et al.
                                                           Complaint for Damages and Injunctive Relief


             38.     RVS-ORLANDO A CONDOMINIUM ASSOCIATION, INC. is a Florida

      corporation with its principal place of business located in Orlando, Florida.

         C. The Defendants

             39.     Defendant, Sussman, is an individual domiciled in Palm Springs,

      Riverside County, California, and is a citizen of California.

             40.     MITCHELL REED SUSSMAN & ASSOCIATES (“Sussman Law”), is a

      law firm wholly owned by Sussman with its primary place of business located at Palm

      Springs, Riverside County, California.

                                               JURISDICTION

             41.     This Court has jurisdiction over this dispute by virtue of 28 U.S.C. § 1332

      in that there is complete diversity of citizenship between all Plaintiffs and Defendants in

      this matter and the amount in controversy, exclusive of interest and costs, exceeds the

      sum of $75,000.

             42.     This Court may exercise personal jurisdiction over the Defendants because

      this action arises out of and is related to Defendants’ purposeful contacts with the State of

      Florida, including (i) the solicitation of timeshare owners through the use of false and

      deceptive advertising, (ii) the inducement of Florida attorneys such as the Young Law

      Firm of Florida, LLC (“Young Law Firm”), through false representations, to record

      fraudulent deeds on the owners’ behalf in Florida, (iii) the intentional interference with

      contracts between Plaintiffs, whose principal place of business is located in Orange

      County, Florida, and owners of timeshare interests in Florida, and (iv) the intentional

      interference with advantageous business and contractual relationships between Plaintiffs



                                                   13
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 14 of 41
                                                                        Westgate Resorts, Ltd., et. al. vs.
                                                                           Mitchell Reed Sussman, et al.
                                                            Complaint for Damages and Injunctive Relief


      and owners with timeshare interests located in Florida.              Specifically, Defendants

      solicited, via postings on various websites, owners who owned timeshare interests with

      Plaintiffs (many of which are in Florida) (“Westgate Owners”). Through the false and

      deceptive advertisements and representations, Defendants lure the Westgate Owners to

      pay large upfront sums of money to retain their services, and through fraudulent

      representations, induce Florida attorneys, such as the Young Law Firm, to file fraudulent

      deeds in Florida on their behalf, which are then provided to the Westgate Owners as

      Defendants’ “Proof of Performance,” and which underlie Plaintiffs’ claims for tortious

      interference   with   contracts,   tortious   interference    with    advantageous        business

      relationships, and violations of Florida Deceptive and Unfair Trade Practices

      (“FDUPTA”).

             43.     Defendants also executed agreements with the Westgate Owners, many of

      whom own timeshare interests in Florida. Defendants were to perform the contracts, in

      whole or in part, in Florida, in that Sussman was to negotiate with Plaintiffs to procure

      the release of future obligations the Westgate Owners owed to Plaintiffs and the

      cancellation of the Westgate Owners’ contracts with Plaintiffs.                   To affect the

      cancellation, Sussman mailed letters to Plaintiffs in Florida.

             44.     Should the negotiation with Plaintiffs fail, Defendants would secure the

      services of Florida attorneys, through deceptive means, to file fraudulent deeds on

      Defendants’ behalf in Florida, and which are provided to the Westgate Owners as

      Defendants’ “Proof of Performance” with a letter accompanying the deed congratulating




                                                    14
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 15 of 41
                                                                         Westgate Resorts, Ltd., et. al. vs.
                                                                            Mitchell Reed Sussman, et al.
                                                             Complaint for Damages and Injunctive Relief


      the Westgate Owner and advising them that the timeshare interests are no longer in their

      name and therefore, they are relieved from any obligations they have to Plaintiffs.

               45.    The Court’s exercise of personal jurisdiction over Defendants will not

      violate traditional notions of fair play and substantial justice.

                                                     VENUE

               46.    Venue is proper in the Middle District of Florida pursuant to 28 U.S.C.

      §1391, because as described above and below, a substantial part of the events giving rise

      to Plaintiffs’ claims occurred in Orange County, Florida, a substantial number of

      Plaintiffs’ timeshare resort properties are located in this District, and Defendants’ conduct

      giving rise to the claims occurred in and/or caused damage to Plaintiffs in Orange

      County, Florida, which also make Defendants subject to this Court’s personal

      jurisdiction.

                                     GENERAL ALLEGATIONS

          A.    The Timeshare Interest

               47.    The Developer Plaintiffs are developers of timeshare resort properties

      throughout the United States, thirteen (13) of which are located in Florida, with twelve

      (12) in this District. The Developer Plaintiffs’ timeshare resorts have been in operation

      for many years and they have developed a considerable base of owners who own

      timeshare interests at the Developer Plaintiffs’ various resorts.

               48.    The Association Plaintiffs are owners’ associations for the Developer

      Plaintiffs’ timeshare resort properties throughout the United States. When timeshare

      owners purchase timeshares from the Developer Plaintiffs, the owners execute Contracts



                                                    15
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 16 of 41
                                                                       Westgate Resorts, Ltd., et. al. vs.
                                                                          Mitchell Reed Sussman, et al.
                                                           Complaint for Damages and Injunctive Relief


      for Purchase and Sale wherein the owners agree to pay maintenance fees to the

      Association Plaintiffs for the upkeep of the timeshare units and common areas of the

      timeshare properties and the management of the resorts. In addition, the owners agree to

      pay a pro-rated share of the real property taxes to the Association Plaintiffs, which

      monies are then submitted by the Association Plaintiffs to the local tax collectors.

             49.     If a purchaser desires mortgage financing, he or she may complete and

      submit a mortgage application as part of the Purchase Agreement; and upon approval of

      financing to be provided by the Developer Plaintiff, a purchaser will execute and deliver

      a Promissory Note and Mortgage in connection with the timeshare purchase. Both the

      Promissory Note and Mortgage are referenced and incorporated in the Purchase

      Agreement with the owners.       Developer Plaintiffs are the lender and holder of the

      Promissory Note and Mortgage.

             50.     Plaintiffs have invested heavily in the development, evolution and

      perpetual improvement of their products and services. They continually add new and

      improved services to their member menu and are constantly otherwise improving their

      member experience.

             51.     Plaintiffs actively and aggressively protect their proprietary business

      practices and processes and their brand. They devote substantial resources to advertising

      and other marketing promotions to increase the visibility and recognitions of their

      proprietary products and to maintain and enhance the value of their brand. Plaintiffs

      compete directly with other developers and marketers of vacation and travel products and

      services who target similar consumers. The good will associated with Plaintiffs’ brands



                                                  16
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 17 of 41
                                                                               Westgate Resorts, Ltd., et. al. vs.
                                                                                  Mitchell Reed Sussman, et al.
                                                                   Complaint for Damages and Injunctive Relief


      and their products and services are essential to Plaintiffs’ ability to effectively compete in

      a highly competitive marketplace.

          B. Defendants’ Scheme To Solicit Timeshare Owners Through The Use Of False
             And Misleading Advertising

              52.      Defendants engage in a scheme whereby they specifically seek out and

      solicit timeshare owners who own a timeshare interest with Plaintiffs and have an

      existing purchase agreement and loan in favor of Plaintiffs.

              53.      Defendants’ business model consist of soliciting timeshare owners from

      all over the country including Westgate Owners through Sussman Law’s website,

      http://timesharelegalaction.com; through various postings on websites such as

      https://www.youtube.com, https://www.facebook.com, and https://www.newswire.com;

      and through referrals from third party timeshare exit companies. 1

              54.      In order to induce Westgate Owners to retain Sussman’s legal services,

      Defendants advertise Sussman Law as specializing in “timeshare exit, cancellation and

      relief for embattled timeshare owners [who is] no longer interested in paying the ever

      escalating fees that are associated with timeshare ownership” and offer a “100% MONEY

      BACK GUARANTEE.” See Exhibit “A.”

              55.      Additionally, Defendants post on Sussman Law's Facebook page

      (“Facebook Page”) that “[t]o date we have cancelled 10,000+ timeshares for disgruntled

      owners no longer interested in the burdens of timeshare ownership.” See Exhibit “B.”

      Defendants provide the service for “the all-inclusive fee [of] $950.” Id. Under the

      1
        For the purposes of this complaint, the terms “timeshare exit compan[ies]” or “timeshare exit industry”
      refer to companies or individuals who solicit timeshare owners with promises to procure the termination of
      the timeshare owners’ obligation to pay on their promissory note and purchase agreement.


                                                         17
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 18 of 41
                                                                      Westgate Resorts, Ltd., et. al. vs.
                                                                         Mitchell Reed Sussman, et al.
                                                          Complaint for Damages and Injunctive Relief


      posting of a sample cancellation letter from another timeshare developer targeted by

      Defendants, Defendants direct visitors to the Facebook Page to visit Sussman Law’s

      website, www.timesharelegalaction.com, where “you will see proofs of performance

      from virtually every timeshare company on the face of this planet.” See Exhibit “C.”

             56.     Defendants respond to inquiries regarding cancellations against Westgate

      Lakes by stating that Sussman has been able to obtain “hundreds of Westgate

      cancellations,” when in fact, the number was more in the teens. See Exhibit “D.”

             57.     The postings from the various websites strongly suggest that Defendants

      can obtain the same result for other timeshare owners, regardless of whether there is any

      legitimate legal basis for the cancellation. See e.g., Exhibit “E,” in response to an

      inquiry regarding cancellation of timeshares owned by deceased parents, without

      inquiring further regarding the specific facts of the case, Defendants respond, “Easy . . .

      we can make this go away. Cal [sic] the office and ask for Steve or Jeff.” Upon

      information and belief, Steve and Jeff are not attorneys but merely case managers.

             58.     Upon information and belief, Defendants continuously violate Florida Bar

      Rules prohibiting, among other things, misleading and incomplete advertising and the

      unlicensed practice of law, by using timeshare exit companies to directly solicit/contact

      timeshare owners to convince the timeshare owners to retain their services and then refer

      the timeshare owners to Defendants in return for a fee paid by Defendants.

             59.     Defendants’ advertising and promises to owners are false. Defendants’ use

      of false and misleading advertising to sell their services, and then deceptive and unfair

      trade practices once they have been employed, have played a material and substantial part



                                                  18
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 19 of 41
                                                                     Westgate Resorts, Ltd., et. al. vs.
                                                                        Mitchell Reed Sussman, et al.
                                                         Complaint for Damages and Injunctive Relief


      in inducing existing members to cease doing business with Plaintiffs and others not to

      deal with Plaintiffs at all.

          C. Defendants’ Encouragement Of The Westgate Owners To Immediately
             Default On All Payment Obligations Related To Their Timeshare Interest

              60.     In order to entice Westgate Owners to sign the retainer agreement with

      Defendants, and pay large upfront sums of money, Defendants direct the Westgate

      Owners to immediately stop paying the: (1) maintenance fees and property taxes to the

      Association Plaintiffs as required by the Contracts for Purchase and Sale; and (2)

      amounts owed to the Developer Plaintiffs as required by the Promissory Notes. This

      instruction is made without any prompting from the timeshare owners, without reviewing

      the timeshare owners’ Purchase Agreement, Note, or Mortgage, or otherwise conducting

      any investigation, and without the timeshare owners informing Defendants of any legal

      defenses they may have.        Sussman Law’s staff further reiterates the direction to

      discontinue making payments in follow-up communications with the timeshare owners in

      order to further induce the owners to retain Sussman and pay the large upfront retainer

      fees.

              61.     Defendants falsely assure the timeshare owners that, despite breaching

      their legally binding agreement with timeshare developers and associations such as

      Plaintiffs, the timeshare owners will not be responsible for any missed note payments or

      maintenance fees and will be able to walk away free and clear as their legal services are

      designed to release the timeshare owners from any future obligations.

              62.     According to Defendants and their solicitations, they will be able to not

      only get the timeshare developers and associations to take back the deed, but they will


                                                 19
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 20 of 41
                                                                       Westgate Resorts, Ltd., et. al. vs.
                                                                          Mitchell Reed Sussman, et al.
                                                           Complaint for Damages and Injunctive Relief


      also forgive the remaining loan balances and maintenance fees and taxes. Defendants

      back this “promise” with a 100% money-back guarantee. But these representations and

      “promises” by Defendants are false.

             63.     Defendants inform the potential timeshare owner clients that the process

      will take about 6-12 months and their credit score will only drop about 50-75 points

      temporarily, which may be resolved by the potential client reaching out to the credit

      bureaus and providing the credit bureaus with the letters they will be sending the

      timeshare developers and associations, such as Plaintiffs.

             64.     These assurances, along with the advertisements discussed above, were

      false. They were material misrepresentations, made by Defendants knowing that they

      were false, with the intent that the Westgate Owners would rely on them to retain

      Defendants and pay Defendants large upfront sums of money.

             65.     The   Westgate    Owners     relied   upon     these    false    and     deceptive

      representations, only to have Plaintiffs not forgive the debt and pursue legal action

      against the Westgate Owners, with resulting detrimental monetary judgments and

      reduction in credit scores. The ultimate goal of Defendants’ overall fraudulent and

      deceptive scheme was to harm Plaintiffs for Defendants’ pecuniary benefit.

             66.     Defendants knew that their representations were false because in 2014,

      Plaintiffs informed Defendants that they will not cancel any of Defendants’ clients’

      contracts and “will proceed with all remedies available to it at law.” See Exhibit “F”.

             67.     Further, in a letter dated October 21, 2015, Plaintiffs informed Defendants

      that due to the “factually and legally inaccurate” claims made in their form letters: (1)



                                                  20
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 21 of 41
                                                                     Westgate Resorts, Ltd., et. al. vs.
                                                                        Mitchell Reed Sussman, et al.
                                                         Complaint for Damages and Injunctive Relief


      they “will no longer be responding” to the same; (2) they have instituted lawsuits against

      Defendants’ clients who have defaulted in their contractual obligations seeking money

      judgments, not foreclosure; and (3) they may institute lawsuits against Defendants’

      clients who have not defaulted but who choose to do so “as threatened” in their form

      letters. See Exhibit “G.” But Defendants’ conduct continued nonetheless.

         D. Defendants’ Continued Their Deceptive Conduct After Retaining The Clients
            To Cause Further Harm to Plaintiffs

             68.     After obtaining a Westgate Owner as their client, Defendants send

      Plaintiffs form letters on Sussman Law’s letterhead. See e.g., Exhibits “H,” “I,” and

      “J.” These form letters: (1) generically reference “claims of fraud and misrepresentation

      in connection with the time-share presentation and sale”; (2) inform Plaintiffs that their

      client “will no longer be making any payments on the timeshare including any future or

      past due maintenance assessments”; and cite to irrelevant law such as California’s Fair

      Debt Collection Practices Act.

             69.     Defendants send these pre-drafted form letters for Westgate Owners

      without prior investigation of the Westgate Owner’s case or informing them that

      Defendants are pursuing such a claim on their behalf.

             70.     At the time Defendants consult with the Westgate Owners, collect their

      advance paid retainer fee, sign the engagement agreement, and send the demand letters or

      file the complaints, Defendants knew that the Westgate Owners have an enforceable

      contractual relationship with Plaintiffs.

             71.     Defendants are fully aware that the Westgate Owners have no valid

      grounds to terminate their contractual relationships; so instead, Defendants make false


                                                  21
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 22 of 41
                                                                       Westgate Resorts, Ltd., et. al. vs.
                                                                          Mitchell Reed Sussman, et al.
                                                           Complaint for Damages and Injunctive Relief


      statements and/or allegations against Plaintiffs, without even informing the Westgate

      Owners of their intention to make the false statements and/or allegations.

             72.     On Sussman Law’s website, as “Proof of Performance,” Defendants post

      letters from various timeshare developers and/or owners’ associations who have bowed to

      Defendants’ extortionate demands and taken the timeshare interest back through a deed in

      lieu of foreclosure and cancelling further contractual obligations. At the bottom of the

      “Proof of Performance” list is a tab for “Other” to which is posted a letter from an

      attorney informing Defendants that upon the filing of the “signed deed properly

      notarized” by their clients, their “clients will owe no past, present, or future maintenance

      fees.” See Exhibit “K” and “L,” respectively.

             73.     To ensure that Defendants may retain the large upfront fees paid by their

      clients and to prevent the clients from requesting money back pursuant to the “100%

      money back guaranty,” Defendants provide their clients with a copy of a recorded deed

      purporting to transfer the timeshare interests back to Plaintiffs or to an individual serving

      as a straw owner, as evidence that the matter has been resolved and the clients are

      relieved from their contractual obligations to Plaintiffs. See e.g. Exhibit “M,” a letter

      from a Westgate Owner informing Plaintiffs to “[p]lease update [your] records that we

      are no longer owners with Westgate Resorts.           Please see included documentation

      showing the deed has been recorded out of our name.” Attached to the letter is a letter

      from Defendants congratulating the Westgate Owner and stating, “[s]ince you are no

      longer the owner, you are not responsible for future fees in connection with your

      timeshare.” Defendants’ representations, however, were false – Defendants did not



                                                   22
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 23 of 41
                                                                      Westgate Resorts, Ltd., et. al. vs.
                                                                         Mitchell Reed Sussman, et al.
                                                          Complaint for Damages and Injunctive Relief


      transfer lawful title and thus, the Westgate Owner was still the owner of the timeshare

      property. These “deeds” are unlawful and of no force or effect in that they are unilateral

      and were never requested, authorized or approved by Plaintiffs.

             74.     As part of Defendants’ overall deceptive scheme, they solicit attorneys in

      Florida, such as the Young Law Firm, to record the deeds referenced above in Florida on

      Defendants or Defendants’ clients’ behalf. These deeds purport to either transfer the

      timeshare interest back to Plaintiffs with Plaintiffs’ consent, citing “$10.00”

      consideration paid by Defendants’ client to Plaintiffs and Plaintiffs acknowledging the

      receipt thereof, but which was untrue because they were actually recorded unilaterally

      without Plaintiffs’ knowledge, authorization or approval; or they purport to transfer title

      to a third party, a strawman, that never intends or intended to actually own the timeshare

      and never intends or intended to satisfy the payment and other obligations of ownership.

      All of these actions were unbeknownst to the Westgate Owners.

             75.     The Florida attorneys, such as the Young Law Firm, were induced to

      record the deeds on Defendants’ or their clients’ behalf based upon Defendants’

      representation that “the Timeshare Corporations had accepted the return transfer of

      ownership interest prior to [Sussman’s] office requesting deeds to be drafted and

      recorded by [the Young Law Firm’s] office.” See Exhibit “N,” letter dated April 11,

      2017, from the Young Law Firm to Defendants’ clients. However, that was not true.

      The timeshare developers and associations, such as Plaintiffs, neither requested nor

      approved nor accepted the return transfer of ownership, and, importantly, knew

      nothing about Sussman’s scheme for timeshare owners to unilaterally deed timeshare



                                                  23
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 24 of 41
                                                                       Westgate Resorts, Ltd., et. al. vs.
                                                                          Mitchell Reed Sussman, et al.
                                                           Complaint for Damages and Injunctive Relief


      interests back to the timeshare developers.        Upon being notified by Plaintiffs that

      Sussman was not telling the truth and that Plaintiffs did not authorize, approve or accept

      the return transfer of ownership, the Young Law Firm determined that it had an “ethical

      obligation” to inform Defendants’ clients, on whose behalf the Young Law Firm acted, of

      the invalid deeds and the owners’ continued liability for “assessments, fees, potential

      foreclosure costs, and attorney’s fees.”     Id.   Attached as Exhibit “O,” is a list of

      Westgate Owners with deeds filed by the Young Law Firm.

             76.     At the time Defendants made the representations to the Young Law Firm

      regarding Plaintiffs’ acceptance of the deed and the consideration paid for the transfer of

      title to the timeshare interests, Defendants knew the representations were false, as

      Defendants never asked for, nor received, any acknowledgment from Plaintiffs to transfer

      the deed, nor did Defendants provide the consideration recited to in the deed to Plaintiffs.

      These material misrepresentations were made with the intent that the Young Law Firm

      would rely on them to record the fraudulent deeds.

             77.     As a result of the recording of these fraudulent deeds and providing a copy

      to the Westgate Owners, along with the false representations made by Defendants, that

      upon the recording of the deeds the Westgate Owners would be relieved from any

      liability for payments owed to Plaintiffs, the Westgate Owners were induced to continue

      breaching their contractual obligations to Plaintiffs causing continued harm to Plaintiffs.

             78.     The fraudulent deeds, as described above, recorded by the Young Law

      Firm were not effective in relieving the owners’ liability to pay the maintenance fees and




                                                   24
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 25 of 41
                                                                             Westgate Resorts, Ltd., et. al. vs.
                                                                                Mitchell Reed Sussman, et al.
                                                                 Complaint for Damages and Injunctive Relief


      taxes to the Association Plaintiffs and payments due on the Notes to the Developer

      Plaintiffs.

              79.    But for Defendants’ false and deceptive advertising and representations,

      inducing the Westgate Owners to retain Defendants and pay Defendants the upfront fees

      with the false promise that Defendants would be able to get the Westgate Owners’

      contracts cancelled and have their debts forgiven, the Westgate Owners would not have

      sought to cancel their contractual obligations with Plaintiffs.

              80.    Additionally, but for Defendants’ recording of the fraudulent deeds and

      false representations, the Westgate Owners would not have continued to breach their

      contractual obligations with Plaintiffs.        See e.g.      Exhibit “M,” letter from former

      Westgate Owner relying on the recorded deed as basis for not paying Plaintiffs.

              81.    Shortly after Defendants send their form letters to Plaintiffs, most, if not

      all, of the Westgate Owners, at the direction of Defendants, stopped paying their

      legitimate and enforceable contractual obligations to both the Developer Plaintiffs and

      Association Plaintiffs. Attached as Exhibit “P,” is a list of Westgate Owners for whom

      Plaintiffs received the form letters from Defendants and who contemporaneously

      defaulted on their obligations to Plaintiffs.

              82.    Defendants intentionally and unjustifiably interfered with Plaintiffs’

      contractual and advantageous business relationships with the Westgate Owners. Upon

      information and belief, Defendants, as a condition of representation, compel the Westgate

      Owners to terminate their contractual relationships without any valid grounds and

      without conducting any meaningful investigation to ascertain if there are, even



                                                      25
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 26 of 41
                                                                      Westgate Resorts, Ltd., et. al. vs.
                                                                         Mitchell Reed Sussman, et al.
                                                          Complaint for Damages and Injunctive Relief


      hypothetically, grounds to avoid the timeshare purchase contract. The timeshare owners

      relied upon Defendants’ false assurance that there will be no liability because they are

      involved. Defendants’ actions were aimed at causing harm to Plaintiffs in order to obtain

      a pecuniary benefit.

              83.     After the Westgate Owners retain Defendants, Defendants would lull these

      Westgate Owners into thinking that the matter has been resolved and that the contract

      with Plaintiffs has been cancelled. Defendants would do this by, among other things,

      providing the Westgate Owners with a copy of the deed purporting to transfer the

      timeshare interest back to Plaintiffs or to a third party, straw owner. Defendants’ actions

      gave the Westgate Owners the false assumption that they had been relieved of their

      contractual obligations.

              84.     According to the false representations made by Defendants, the mere

      filing of the deed relieves the Westgate Owners of liability for payments owed to

      Plaintiffs. But that is not true.

              85.     Even though these fraudulent advertisements and representations were

      directed at the Westgate Owners, the ultimate party injured by these false and misleading

      advertisements and misrepresentations are Plaintiffs, as the Westgate Owners’ reliance on

      Defendants’ misrepresentations and deception has resulted in the Westgate Owners

      breaching valid contractual agreements with Plaintiffs. The resultant harm to Plaintiffs

      was, by design, Defendants’ ultimate intention.

              86.     Plaintiffs have not engaged in any behavior which would justify the

      cancellation of any of the contractual obligations by the Westgate Owners nor have



                                                  26
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 27 of 41
                                                                      Westgate Resorts, Ltd., et. al. vs.
                                                                         Mitchell Reed Sussman, et al.
                                                          Complaint for Damages and Injunctive Relief


      Plaintiffs engaged in any conduct which may be interpreted as Plaintiffs authorizing

      Defendants to record the deeds in Florida Public Records.

             87.     As a direct and proximate result of Defendants’ intentional and unjustified

      interference with Plaintiffs’ contractual relationships with the Westgate Owners,

      Plaintiffs have been damaged.

             88.     All conditions precedent to the filing of this action have been satisfied,

      waived, or have occurred.

             89.     Plaintiffs have retained the law firm of Greenspoon Marder, P.A. to

      represent them in this action and are obligated to pay reasonable attorney’s fees and costs

      incurred herein.

                                   COUNT I
               (TORTIOUS INTERFERENCE WITH EXISTING CONTRACTS)

             90.     Plaintiffs reallege and reincorporate the allegations contained in

      paragraphs 1 through 88 above as if more fully set forth herein.

             91.     This is a cause of action for tortious interference with existing contracts

      and for damages in excess of $75,000.00, exclusive of interest, attorney’s fees and costs,

      and is within this Court’s jurisdiction.

             92.     Plaintiffs have valid and legally enforceable contracts with the Westgate

      Owners of their timeshare units.

             93.     Defendants have knowledge of those relationships. The very fact that

      Plaintiffs have a contractual relationship with the Westgate Owners is the basis under

      which Defendants sought to establish a relationship with the Westgate Owners.




                                                  27
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 28 of 41
                                                                        Westgate Resorts, Ltd., et. al. vs.
                                                                           Mitchell Reed Sussman, et al.
                                                            Complaint for Damages and Injunctive Relief


             94.     Defendants sought to capitalize on Plaintiffs’ contractual relationships

      with the Westgate Owners by soliciting the Westgate Owners through false and

      misleading advertising, fraudulently inducing them to pay large upfront fees to

      Defendants, and fraudulently inducing them to stop making payments to Plaintiffs

      pursuant to legally enforceable contracts. To seal the deal and ensure the Westgate

      Owners not contact Defendants to request their money back pursuant to the 100% money

      back guarantee, Defendants secure the services of Florida attorneys such as the Young

      Law Firm, to record fraudulent deeds for Defendants, knowing that Plaintiffs will not

      accept the transfers in order to provide the Westgate Owners “Proof of Performance.”

             95.     Defendants’ willful and fraudulent actions to induce parties with whom

      Plaintiffs have valid contractual agreements breach their agreements constitute

      intentional interference with existing contracts.

             96.     Defendants have intentionally and without justification or privilege, and

      through fraudulent means, interfered with Plaintiffs’ existing contracts by inducing

      Westgate Owners to immediately stop making any further payments under their contracts

      without any legal basis; and by inducing Florida attorneys to file fraudulent deeds on

      their and their clients’ behalf to cause further breach of the existing contracts.

             97.     Defendants’ actions were not made in good faith, but were made for

      purely selfish and mercenary reasons so as to earn and retain the large pre-paid retainer

      fee without actually providing any meaningful services to the Westgate Owners and were

      with the knowledge and ultimate purpose to injure Plaintiffs or with reckless disregard

      for the attendant consequences naturally, directly, and proximately resulting from their



                                                    28
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 29 of 41
                                                                        Westgate Resorts, Ltd., et. al. vs.
                                                                           Mitchell Reed Sussman, et al.
                                                            Complaint for Damages and Injunctive Relief


      actions and without reasonable grounds for them to believe that their actions were

      justified and proper.

              98.     As a direct and proximate result of Defendants’ intentional misconduct,

      Westgate Owners have terminated, or have sought to terminate, their contractual

      relationship with Plaintiffs before the expiration of the terms of those contracts; and after

      termination, Defendants’ conduct has resulted in the Westgate Owners’ continued breach

      of their contractual obligation to Plaintiffs.

              99.     Defendants did not have any justification or privilege in procuring the

      breach of such contracts.

              100.    As a direct and proximate result of the foregoing, Plaintiffs suffered

      damages.

              WHEREFORE, Plaintiffs respectfully demand judgment in their favor and

      against Defendants, MITCHELL REED SUSSMAN,                         and MITCHELL REED

      SUSSMAN & ASSOCIATES, and request compensatory damages, special damages,

      interest, attorneys’ fees and costs, punitive damages, and such additional and further

      relief this Court deems just and proper.


                                       COUNT II
                            (TORTIOUS INTERFERENCE WITH
                        ADVANTAGEOUS BUSINESS RELATIONSHIPS)

              101.    Plaintiffs reallege and reincorporate the allegations contained in

      paragraphs 1 through 88 above as if more fully set forth herein.




                                                       29
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 30 of 41
                                                                        Westgate Resorts, Ltd., et. al. vs.
                                                                           Mitchell Reed Sussman, et al.
                                                            Complaint for Damages and Injunctive Relief


             102.    This is a cause of action for tortious interference with advantageous

      business relationships and for damages in excess of $75,000.00, exclusive of interest,

      attorney’s fees and costs, and is within this Court’s jurisdiction.

             103.    Plaintiffs not only have advantageous business relationships with the

      Westgate Owners pursuant to their contracts, but Plaintiffs also have real and legitimate

      business relationships with the Westgate Owners for future business. Westgate Owners

      with existing contracts with Plaintiffs have equity interests which may be used as credits

      towards the purchase of an upgraded timeshare interest. Examples of these upgrades

      include a larger unit, a more premium season or a change of resort location, all of which

      are advantageous business relationships. Many of the Westgate Owners take advantage

      of these equity interests to upgrade their timeshare interests.

             104.    Defendants have knowledge of these advantageous business relationships.

      The very fact that Plaintiffs have a business relationship with the Westgate Owners is the

      basis under which Defendants sought to establish a relationship with the Westgate

      Owners.

             105.    Defendants sought to capitalize on Plaintiffs’ business relationships with

      the Westgate Owners by soliciting the Westgate Owners through false and misleading

      advertising, fraudulently inducing them to pay large upfront fees to the Defendants, and

      fraudulently inducing them to stop making payments to Plaintiffs pursuant to legally

      enforceable contracts thereby terminating any current and future advantageous business

      relationships Plaintiffs have with the Westgate Owners. To seal the deal and ensure the

      Westgate Owners not contact Defendants to request their money back pursuant to the



                                                    30
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 31 of 41
                                                                        Westgate Resorts, Ltd., et. al. vs.
                                                                           Mitchell Reed Sussman, et al.
                                                            Complaint for Damages and Injunctive Relief


      100% money back guarantee, Defendants secure the services of Florida attorneys such as

      the Young Law Firm to record fraudulent deeds for Defendants to provide the Westgate

      Owners as “Proof of Performance.”

             106.    Defendants’ willful and fraudulent actions to induce parties with whom

      Plaintiffs have valid advantageous business relationships to terminate existing contractual

      agreements foreclose on any current and future advantageous business relationship

      Plaintiffs may have with the parties, and therefore, constitute intentional interference with

      existing advantageous business relationships.

             107.    Defendants have intentionally and without justification or privilege, and

      through fraudulent means, interfered with Plaintiffs’ existing and future advantageous

      business relationships by inducing Westgate Owners to immediately terminate any

      business relationships with Plaintiffs; and by inducing Florida attorneys to file fraudulent

      deeds on their and their clients’ behalf with the false representation that the mere filing of

      the deed terminates the relationship, to further interfere with Plaintiffs’ advantageous

      business relationships with the Westgate Owners.

             108.    Defendants’ actions were not made in good faith, but were made for

      purely selfish and mercenary reasons so as to earn and retain the large pre-paid retainer

      fee without actually providing any meaningful services to the Westgate Owners and were

      with the knowledge and ultimate purpose to injure Plaintiffs or with reckless disregard

      for the attendant consequences naturally, directly, and proximately resulting from their

      actions and without reasonable grounds for them to believe that their actions were

      justified and proper.



                                                   31
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 32 of 41
                                                                       Westgate Resorts, Ltd., et. al. vs.
                                                                          Mitchell Reed Sussman, et al.
                                                           Complaint for Damages and Injunctive Relief


             109.    As a direct and proximate result of Defendants’ intentional misconduct,

      Westgate Owners have terminated, or have sought to terminate, their existing contracts

      with Plaintiffs and any advantageous business relationships with Plaintiffs; and after

      termination of the contracts and business relationships, Defendants’ conduct has resulted

      in the Owners’ continued breach of their contractual obligation to Plaintiffs and therefore,

      foreclosed on any future and continued advantageous business relationships Plaintiffs

      may have with the Westgate Owners.

             110.    Defendants did not have any justification or privilege in procuring the

      breach of such business relationships.

             111.    As a direct and proximate result of the foregoing, Plaintiffs suffered

      damages.

             WHEREFORE, Plaintiffs respectfully demand judgment in their favor and

      against Defendants, MITCHELL REED SUSSMAN, and MITCHELL REED

      SUSSMAN & ASSOCIATES, and request compensatory damages, special damages,

      interest, attorneys’ fees and costs, punitive damages, and such additional and further

      relief this Court deems just and proper.

                                 COUNT III
      (VIOLATION OF FLORIDA’S DECEPTIVE AND UNFAIR TRADE PRACTICES
                       ACT, FLA. STAT. §501.201, et seq.)

             112.    Plaintiffs reallege and reincorporate the allegations contained in

      paragraphs 1 through 88 above as if more fully set forth herein.

             113.    This is a cause of action for violations of the Florida Deceptive and Unfair

      Trade Practices Act, Fla. Stat. §501.201, et seq. (“FDUTPA”), against Defendants,



                                                  32
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 33 of 41
                                                                          Westgate Resorts, Ltd., et. al. vs.
                                                                             Mitchell Reed Sussman, et al.
                                                              Complaint for Damages and Injunctive Relief


      including unconscionable acts and practices and unfair and deceptive practices in the

      conduct of trade or commerce.

              114.     Defendants are engaged in “trade or commerce” as defined by Section

      501.203(8), Florida Statutes.

              115.     Plaintiffs are “interested part[ies] or person[s]” as defined by Section

      501.203(6), Florida Statutes.

              116.     A temporary injunction is a viable form of relief in a FDUPTA claim such

      as this one.

                     (i)        False and Deceptive Advertising and Solicitation.

                       a.       Plaintiffs have a clear legal right or interest in being free from

      Defendants’ deceptive or unfair marketing and solicitations, as the false statements set

      forth above has demonstrated specific past and present grievances, and will result in

      future grievances if Defendants are not enjoined.

                       b.       Defendants have made deceptive, misleading, and unfair

      statements and are continuing to make deceptive, misleading, and unfair statements.

                       c.       Plaintiffs have a substantial likelihood of success on merits.

                       d.       Defendants have, through false and misleading advertisements,

      solicit Westgate Owners and then through false representations, induce them to retain

      Defendants.          Defendants are continuing to engage in the false and misleading

      advertisements and representations and therefore, there is a strong likelihood that

      Plaintiffs will suffer irreparable harm on an ongoing basis because any remedy at law for

      Defendants’ perpetuation of the deceptive, fraudulent, and unfair marketing and



                                                      33
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 34 of 41
                                                                        Westgate Resorts, Ltd., et. al. vs.
                                                                           Mitchell Reed Sussman, et al.
                                                            Complaint for Damages and Injunctive Relief


      solicitation practices, is inadequate, as Defendants are continuing to engage in such

      illegal behavior.

                     e.      An injunction serves the public interest.

                  (ii) Solicitation of Florida Attorneys to File Fraudulent Deeds.

                     a.      Plaintiffs have a clear legal right or interest in being free from

      Defendants’ conduct in soliciting Florida attorneys through deceptive means for the

      purpose of filing fraudulent deeds and misrepresenting to the Westgate Owners regarding

      the same.

                     b.      As stated above, these fraudulent deeds and Defendants’ false

      representations regarding these deeds to the Westgate Owners have demonstrated past

      and present grievances, and will result in future grievances if Defendants are not

      enjoined.

                     c.      Plaintiffs have a substantial likelihood of success on the merits.

                     d.      Defendants have solicited Florida attorneys through deceptive

      means and have induced the Florida attorneys to file fraudulent deeds in the state of

      Florida to provide to their clients as Proof of Performance with the advice that the mere

      filing of such deeds are effective in relieving the Westgate Owners of their liability to

      Plaintiffs; and are continuing to solicit Florida attorneys to file fraudulent deeds on their

      behalf, are having Florida attorneys file fraudulent deeds in public records on

      Defendants’ behalf, and are misrepresenting to the Westgate Owners regarding the same;

      and therefore, there is a strong likelihood that Plaintiffs will suffer irreparable harm on an

      ongoing basis because any remedy at law for Defendants’ unfair, deceptive, and



                                                   34
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 35 of 41
                                                                           Westgate Resorts, Ltd., et. al. vs.
                                                                              Mitchell Reed Sussman, et al.
                                                               Complaint for Damages and Injunctive Relief


      fraudulent conduct is inadequate, as Defendants are continuing to engage in such unfair,

      deceptive and fraudulent behavior. See Exhibit “Q,” attorney Andre Young’s email

      regarding Defendants’ continued solicitation of Florida attorneys.

                     e.      An injunction serves the public interest.

             117.    As set forth above, Defendants’ conduct:

                  (i) is likely to mislead and is deceptive;

                  (ii) is an “unfair practice” because among other things the false and deceptive

      marketing and misrepresentations made by Defendants to solicit and induce Westgate

      Owners to retain them and the filing of fraudulent deeds to use as “Proof of Performance”

      offend established public policy and is immoral, unethical, oppressive, unscrupulous or

      substantially injurious.

             118.    As set forth above, Defendants’ conduct was and continues to be willful in

      that violations occurred and continue to occur even though Defendants know, knew or

      should have known that their conduct was unfair or deceptive or prohibited by law and

      caused the actual harm of which Plaintiffs complain.

             WHEREFORE, Plaintiffs respectfully request this Court:

             A.      Enter a preliminary injunction finding Defendants, MITCHELL REED

             SUSSMAN, and MITCHELL REED SUSSMAN & ASSOCIATES, engaged in

             false advertising and enjoining Defendants, their directors, officers, shareholders,

             attorneys, agents, servants, employees, and any other persons in active concert or

             participation with them be forthwith preliminarily and permanent enjoined from:

                  (i) Engaging in false and misleading advertising;



                                                    35
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 36 of 41
                                                                      Westgate Resorts, Ltd., et. al. vs.
                                                                         Mitchell Reed Sussman, et al.
                                                          Complaint for Damages and Injunctive Relief


                 (ii) Engaging in deceptive and unfair trade practices; and

                 (iii)Engaging Florida attorneys to file fraudulent deeds on their behalf;

            B.      Enter a permanent injunction after trial in favor of Plaintiffs and enjoining

            Defendants,     MITCHELL        REED       SUSSMAN,       and     MITCHELL          REED

            SUSSMAN & ASSOCIATES, their directors, officers, shareholders, attorneys,

            agents, servants, employees, and any other persons in active concert or

            participation with them from:

                 (i) Engaging in false and misleading advertising and representations;

                 (ii) Engaging in deceptive or unfair trade practices; and

                 (iii)Engaging Florida attorneys to file fraudulent deeds on their behalf;

            C.      Enter an Order that Defendants, MITCHELL REED SUSSMAN, and

            MITCHELL REED SUSSMAN & ASSOCIATES, be required to deliver-up

            (take-down) and destroy all false, misleading, and deceptive material found on the

            their website and found in any marketing material or documentation Defendants

            produced or are using, and file in Florida Public Records, documentation

            sufficient to nullify the fraudulent deeds;

            D.      Enter an Order that Defendants, MITCHELL REED SUSSMAN, and

            MITCHELL REED SUSSMAN & ASSOCIATES, be directed to file with this

            Court and serve on Plaintiffs within fifteen days after the service of an injunction

            a report, in writing under oath, setting forth in detail the manner and form in

            which Defendants have complied with the injunction;




                                                  36
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 37 of 41
                                                                        Westgate Resorts, Ltd., et. al. vs.
                                                                           Mitchell Reed Sussman, et al.
                                                            Complaint for Damages and Injunctive Relief


              E.        Enter an Order requiring Defendants, MITCHELL REED SUSSMAN, and

              MITCHELL REED SUSSMAN & ASSOCIATES, provide notice of the

              injunction by posting the Order on their website;

              F.        Enter judgment for Plaintiffs on this claim against Defendants,

              MITCHELL REED SUSSMAN, and MITCHELL REED SUSSMAN &

              ASSOCIATES, declaring that each Defendant violated the Act;

              G.        Enter judgment for actual damages for violation of the Act pursuant to

              Section 501.211(2), Fla. Stat., money damages, punitive damages, and an award

              of attorneys’ fees and costs pursuant to Sections 501.211(2) and 501.2105, Fla.

              Stat.,

              H.        Enter any and all other appropriate relief as the Court deems just and

              proper.

                                    COUNT IV
                   (TEMPORARY AND PERMANENT INJUNCTIVE RELIEF)

              119.      Plaintiffs reallege and reincorporate the allegations contained in

      paragraphs 1 through 88 above as if more fully set forth herein.

              120.      This is a cause of action for temporary and permanent injunctive relief and

      is within this Court’s jurisdiction.

              121.      Defendants’ solicitation of Westgate Owners using false and misleading

      advertising to induce them to pay large upfront retainer fees, their inducement of the

      Westgate Owners to immediately breach on their contractual obligations with Plaintiffs,

      and their filing of fraudulent deeds via the services of Florida attorneys, are harming




                                                    37
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 38 of 41
                                                                      Westgate Resorts, Ltd., et. al. vs.
                                                                         Mitchell Reed Sussman, et al.
                                                          Complaint for Damages and Injunctive Relief


      Plaintiffs and constitutes tortious interference with Plaintiffs’ existing contractual and

      advantageous business relationships.

             122.    Defendants have engaged, continue to engage, and/or intend to further

      engage in unlawful and deceptive conduct.        Defendants continue to post false and

      deceptive information on their website, http://timesharelegalaction.com; and on various

      other websites such as https://www.youtube.com, https//www.facebook.com, and

      https://www.newswire.com. Additionally, as evidenced by Exhibit “Q,” Defendants

      continue to solicit Florida attorneys to file fraudulent deeds on Defendants’ behalf, and

      continue to misrepresent to their clients regarding the legal significance of these deeds,

      all designed to cause harm to Plaintiffs.

             123.    Defendants’ actions present an immediate threat of irreparable harm to

      Plaintiffs, and Plaintiffs will suffer irreparable harm if Defendants, and their agents,

      affiliated companies or entities, representatives and employees, are not enjoined from this

      conduct.

             124.    The threat of irreparable harm is continuing because Defendants currently

      engage in an ongoing business whereby they solicit Westgate Owners using the false and

      misleading advertising outlined above; convince the Westgate Owners to immediately

      stop paying all mortgage, maintenance, and tax payments associated with their

      timeshares, regardless of whether any valid legal basis exists for the cancellation; and

      solicit Florida attorneys through deceptive means to file fraudulent deeds in Florida

      Public Records to induce further breach by the Owners.             Defendants’ conduct are

      continuing and ongoing.



                                                  38
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 39 of 41
                                                                         Westgate Resorts, Ltd., et. al. vs.
                                                                            Mitchell Reed Sussman, et al.
                                                             Complaint for Damages and Injunctive Relief


              125.    Defendants’ fraudulent and deceptive actions are causing an ongoing and

      threatened interference with Plaintiffs’ contractual and advantageous business

      relationships, which fit within the exception for the strict requirement of no adequate

      remedy at law. Additionally, the remedies available at law are inadequate to address the

      harm Plaintiffs will suffer if Defendants are permitted to continue with this activity.

      Plaintiffs will have imminently thousands of dollars in delinquent mortgage, maintenance

      and tax payments owed to them and will be forced to expend monies foreclosing on the

      timeshares to recoup these monies to no end as Defendants refuse to cease and desist

      from this tortious conduct. Furthermore, Section 501.211(2), Florida Statutes, authorizes

      injunctions as a form of relief in situations such as this.

              126.    There is a substantial likelihood that Plaintiffs will prevail on the merits of

      their claims against Defendants.

              127.    The injury and potential harm caused by Defendants’ intentional inference

      with Plaintiffs’ contractual and advantageous business relationships outweigh the harm, if

      any, that an injunction would cause to Defendants.

              128.    The issuance of the requested injunction will serve the public interest by

      protecting Plaintiffs’ legitimate business interests and their timeshare owners, and by

      restraining the disruptive and tortious actions committed by Defendants.

              WHEREFORE, Plaintiffs demand a temporary and permanent injunction be

      entered against Defendants, MITCHELL REED SUSSMAN, and MITCHELL REED

      SUSSMAN & ASSOCIATES, and their agents, representatives, employees, affiliates,

      and any others acting in concert or participating with Defendants and prohibiting



                                                    39
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 40 of 41
                                                                        Westgate Resorts, Ltd., et. al. vs.
                                                                           Mitchell Reed Sussman, et al.
                                                            Complaint for Damages and Injunctive Relief


      Defendants from: (1) publishing false and misleading misrepresentations on their website

      or in any other electronic or print media or materials regarding Plaintiffs’ owners’

      cancellation of their timeshare interest without any legal basis; (2) contacting and/or

      otherwise interfering with Plaintiffs’ contractual and business relationships with their

      owners; and (3) recording or soliciting attorneys to record the fraudulent deeds. Plaintiffs

      further seek an award of monetary damages as well their costs and attorney’s fees

      pursuant to Sections 501.211(2) and 501.2105, Florida Statutes, authorizing for remedies

      at law in addition to equitable relief as provided for pursuant to Section 501.211(1),

      Florida Statutes, and for all other relief this Court deems just and proper.

      DATED this 9th day of August, 2017.

                                                            Respectfully submitted,



                                                     By: ____________________________
                                                            RICHARD W. EPSTEIN
                                                            (Trial Counsel)
                                                            Florida Bar No. 229091
                                                            MICHAEL E. MARDER
                                                            Florida Bar No. 251887
                                                            JEFFREY BACKMAN
                                                            Florida Bar No. 662501
                                                            THU PHAM
                                                            Florida Bar No. 106586
                                                            GREENSPOON MARDER, P.A.
                                                            201 East Pine St, Suite 500
                                                            Orlando, Florida 32801
                                                            Telephone:     (407) 425-6559
                                                            Facsimile:     (407) 209-3152
                                                            Jeffrey.Backman@gmlaw.com
                                                            Khia.Joseph@gmlaw.com
                                                            Thu.Pham@gmlaw.com
                                                            Karen.Leigh@gmlaw.com
                                                            Richard.Epstein@gmlaw.com


                                                   40
      ACTIVE: 31595300.1-00108.2984
Case 0:18-mc-62966-CMA Document 1-1 Entered on FLSD Docket 12/05/2018 Page 41 of 41
                                                          Westgate Resorts, Ltd., et. al. vs.
                                                             Mitchell Reed Sussman, et al.
                                              Complaint for Damages and Injunctive Relief


                                               Michael.Marder@gmlaw.com
                                               Trisha.Snyder@gmlaw.com




                                        41
      ACTIVE: 31595300.1-00108.2984
